United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3992
                                   ___________

Hoangson D. Tran,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Minnesota Department of                 *
Transportation,                         * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: January 4, 2008
                                Filed: January 11, 2008
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Hoangson Tran appeals the district court’s1 adverse grant of summary judgment
in his Title VII discrimination and retaliation action. After reviewing the record de
novo, viewing the evidence and all reasonable inferences from it in a light most
favorable to Tran, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)
(standard of review), we conclude summary judgment was proper for the reasons
stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.